DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2020 has been entered.  

Response to Amendment
This Office Action is responsive to the amendment filed on 12/29/2020 for application 15/383043.  Claims 19-20 are cancelled. Claims 1-7, 9-12 and 21-22 are examined.
Specification
Amendment to the specification was received, and entered as a matter of right. 
 The specification is objected to, because now Applicant takes an opposite position to the one disclosed at filing. In response to this objections, Applicant is asked to provide a graph showing the change in velocity and static pressure along the flow exhaust path, starting upstream of the damper, and ending downstream of the damper. Applicant should indicate whether in the restricted position the damper chokes the flow, i.e., the flow reaches the speed of sound, or Mach one. In addition, Applicant is asked whether the assumption underlying the graph is that the mass flow rate through the gas turbine stays constant, and whether the total pressure is, or is not affected by the damper motion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-12 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lopes 4208882 in view of Reiter 2015/0016964, Janapaneedi 9435358, Pang 9670843, and further in view of Le 6224480. It is noted that in all the following rejections, the reaction of the flow to the change in flow area caused by damper motion is an inherent physical property; therefore the change in flow velocity in the current application will be identical to that in the prior art.
Regarding Claim 1, Lopes teaches a system 10 (Fig. 1) for regulating a velocity of gases in a turbomachine 11 comprising a turbine [a] (Col. 2, ll. 50-59; Annotated Fig. 1), the system 10 comprising:
an exhaust section [b] of the turbomachine 11, the exhaust section [b] comprising an exhaust duct [c] coupled to an exhaust stack 19, the exhaust duct [c] defining a flow area (seen in Fig. 1) (Annotated Fig. 1, below);
a valve 17, the valve 17 being positioned within the exhaust section [b] such that all of the gases exiting the turbine [a] flow through the flow area of the exhaust duct [c], around the restriction (valve 17 is the restriction), and into the exhaust stack 19 (Annotated Fig. 1, below)

    PNG
    media_image1.png
    394
    891
    media_image1.png
    Greyscale

Figure A: Annotated Fig. 1 of Lopes (US 4208882)
Lopes does not teach a damper including an actuator and a restriction, the damper being positioned within the exhaust section such that, in both a restricted position and an unrestricted position, all of the gases exiting the turbine flow through the flow area of the exhaust duct, around the restriction, and into the exhaust stack, and the damper is operable to adjust the velocity of the gases based on a position of the restriction, the restriction is movable between the restricted position in which the restriction extends a first distance into the flow area and the unrestricted position in which the restriction extends a second distance into the flow area, and the second distance is smaller than the first distance; a sensor in operative association with the turbomachine to detect an operating parameter associated with the velocity of the gases through the turbomachine; and a controller communicatively coupled to the sensor and the damper, the controller determines the velocity of the gases based on measurement signals received from the sensor and controls the position of the restriction based on the determined velocity of the gases to regulate the velocity of the gases relative to a predetermined velocity range.
Reiter teaches
a damper 122 including an actuator (implicit) and a restriction (implicit), the damper 122 being positioned within the exhaust section 104 such that all of the gases exiting the turbine 110 flow through the flow area of the exhaust duct 104 and around the restriction (implicit); and a controller 120 communicatively coupled to the damper 122 ([0033-0034]; Fig. 1.  Reiter teaches a damper that is used 
Janapaneedi teaches that a damper and a butterfly valve are equivalent and used for controlling the flow flowing through the restriction (Col. 3, ll. 57-61).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Lopes and incorporate Reiter’s controller 50 to control the airflow of the exhaust gases (Reiter; [0034]).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the valve 17 of Lopes with Reiter’s damper 122 because valves and dampers are equivalent, as taught by Janapaneedi, for permitting fluid flow (Janapaneedi; Col. 3, ll. 57-61). 
Lopes in view of Reiter and Janapaneedi, does not teach a damper including an actuator and a restriction, such that, in both a restricted position and an unrestricted position, all of the gases exiting the turbine flow through the flow area of the exhaust duct, around the restriction, and into the exhaust stack, and the damper is operable to adjust the velocity of the gases based on a position of the restriction, the restriction is movable between the restricted position in which the restriction extends a first distance into the flow area and the unrestricted position in which the restriction extends a second distance into the flow area, and the second distance is smaller than the first distance; a sensor in operative association with the turbomachine to detect an operating parameter associated with the velocity of the gases through the turbomachine; and a controller communicatively coupled to the sensor and the damper, the controller determines the velocity of the gases based on measurement signals received from the sensor and controls the position of the restriction based on the determined velocity of the gases to regulate the velocity of the gases relative to a predetermined velocity range.
Le teaches
damper 10 including an actuator 50 and a restriction 40 (Fig. 2); 
the damper 10 being positioned in both a restricted position [d] and an unrestricted position [g]; the restriction 40 is movable between the restricted position [d] in which the restriction 40 extends a first 

    PNG
    media_image2.png
    557
    550
    media_image2.png
    Greyscale

Figure B: Annotated Figs. 3-4 of Le (US 6224480)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the damper 122 of Lopes in view of Reiter and Janapaneedi, with Le’s damper 10, in order to control the flow flowing through the restriction (Le; Abstract, ll. 6-9).  Note that the damper including an actuator and a restriction is applied for its function and not its location in the prior art.
Lopes in view of Reiter, Janapaneedi, and Le, does not teach the damper is operable to adjust the velocity of the gases based on a position of the restriction and the damper is positioned such that in an restricted position all of the gases flow through the flow area and around the restriction.
The recitations “operable to adjust the velocity of the gases based on a position of the restriction (intended use)” and “such that in an restricted position all of the gases flow through the flow area and around the restriction (intended use)” are directed to an intended use of the damper. The damper 10 of Lopes in view of Reiter, Janapaneedi, and Le which includes an actuator 50 and a restriction 40 of Le, that is positioned within the exhaust section [b] of Lopes; and restriction 40 that is capable of being all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114 II.  In this case, the claimed structure is identical to the prior art, is found capable of operating in the claimed manner as discussed above, and therefore is unpatentable over Lopes in view of Reiter, Janapaneedi, and Le.
Lopes in view of Reiter, Janapaneedi, and Le, does not teach a sensor in operative association with the turbomachine to detect an operating parameter associated with the velocity of the gases through the turbomachine; and a controller communicatively coupled to the sensor and the damper, the controller determines the velocity of the gases based on measurement signals received from the sensor and controls the position of the restriction based on the determined velocity of the gases to regulate the velocity of the gases relative to a predetermined velocity range.
Pang teaches
a sensor (sensor 64 may be a flow rate sensor - exhaust 24 flow sensor) in operative association with the turbomachine 12 to detect an operating parameter associated with the velocity of the gases through the turbomachine 12; and a controller 50 communicatively coupled to the sensor 64; the controller 50 determines the velocity of the gases based on measurement signals 62 received from the sensor 64 and controls the position (open or close) of the restriction (flow restrictors or regulators) (Col. 5, l. 36 - Col. 6, l. 2; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify controller 120 of Lopes in view of Reiter, Janapaneedi and Le, and incorporate Pang’s controller 50 that is communicatively coupled to the sensor 64 and place sensor 64 (exhaust 24 flow sensor) in the exhaust section, in order to provide feedback signal to the controller so 
Lopes in view of Reiter, Janapaneedi, Le, and Pang, does not teach controller controls the position of the restriction based on the determined velocity of the gases to regulate the velocity of the gases relative to a predetermined velocity range.
The recitation “controls the position of the restriction based on the determined velocity of the gases to regulate the velocity of the gases relative to a predetermined velocity range (intended use)” is directed to an intended use of the controller. 
Controller of Lopes in view of Reiter, Janapaneedi, Le, and Pang, that is communicatively coupled to the sensor 64 placed in the exhaust section, as taught by Pang, and to the damper 10 of Lopes in view of Reiter, Janapaneedi, Le, and Pang, is capable of controlling the position of the restriction based on the determined velocity of the gases to regulate the velocity of the gases relative to a predetermined velocity range.  Furthermore, it has been held that “apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  See MPEP 2114 II, and a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114 II.  In this case, the claimed structure is identical to the prior art, is found capable of operating in the claimed manner as discussed above, and therefore is unpatentable over Lopes in view of Reiter, Janapaneedi, Le, and Pang.
Regarding Claim 2, Lopes in view of Reiter, Janapaneedi, Le, and Pang teaches the invention as claimed and as discussed above for claim 1. However, Lopes in view of Reiter, Janapaneedi, Le, and Pang, as discussed so far, does not teach damper is operable to adjust the velocity of the gases while not reducing a flow rate of air through the turbomachine.
Le further teaches
damper 10 is operable to adjust the velocity (control airflow) of the gases (Abstract, ll. 6-9).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the damper 10 of Lopes in view of Reiter, Janapaneedi, Le, and Pang, with Le’s damper 10 that is operable to adjust the velocity of the gases, for the same reason as discussed in the rejection of claim 1 above.
Lopes in view of Reiter, Janapaneedi, Le, and Pang, as discussed so far, does not teach damper is operable to adjust the velocity of the gases while not reducing a flow rate of air through the turbomachine.
The recitation “operable to adjust the velocity of the gases while not reducing a flow rate of air through the turbomachine (intended use)” is directed to an intended use of the damper.  The damper XX Lopes in view of Reiter, Janapaneedi, Le, and Pang, is capable of being operable to adjust the velocity of the gases while not reducing a flow rate of air through the turbomachine.  Furthermore, it has been held that “apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  See MPEP 2114 II, and a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114 II.  In this case, the claimed structure is identical to the prior art, is found capable of operating in the claimed manner as discussed above, and therefore is unpatentable over Lopes in view of Reiter, Janapaneedi, Le, and Pang.
Regarding Claim 3, Lopes in view of Reiter, Janapaneedi, Le, and Pang teaches the invention as claimed and as discussed above for claim 1. However, Lopes in view of Reiter, Janapaneedi, Le, and Pang, as discussed so far, does not teach controller is configured to control the position of the restriction when the velocity of the gases exceeds a maximum velocity threshold such that the velocity of the gases is reduced.
The recitation “configured to control the position of the restriction when the velocity of the gases exceeds a maximum velocity threshold (intended use)” is directed to an intended use of the controller.  Controller of Lopes in view of Reiter, Janapaneedi, Le, and Pang, that is communicatively coupled to the sensor 64 placed in the exhaust section [b] of Lopes and to the damper 10 of Le, is 
It has been held that “apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  See MPEP 2114 II, and a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114 II.  In this case, the claimed structure is identical to the prior art, is found capable of operating in the claimed manner as discussed above, and therefore is unpatentable over Lopes in view of Reiter, Janapaneedi, Le, and Pang.
Regarding Claim 4, Lopes in view of Reiter, Janapaneedi, Le, and Pang teaches the invention as claimed and as discussed above for claim 1. However, Lopes in view of Reiter, Janapaneedi, Le, and Pang, as discussed so far, does not teach controller is configured to control the position of the restriction when the velocity of the gases is below a minimum velocity threshold such that the velocity of the gases is increased.
The recitation “configured to control the position of the restriction when the velocity of the gases is below a minimum velocity threshold (intended use)” is directed to an intended use of the controller.  
Controller of Lopes in view of Reiter, Janapaneedi, Le, and Pang, that is communicatively coupled to the sensor 64 placed in the exhaust section [b] of Lopes and to the damper 10 of Le, is implicitly capable of controlling the position of the restriction when the velocity of the gases exceeds a minimum velocity threshold such that the velocity of the gases is increased. It is noticed that this is an apparatus claim, not a method claim. This limitation will be further considered after Applicant will respond to the objection to the Specification, since Applicant is now taking an opposite position to that taken at filing.
It has been held that “apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  See all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114 II.  In this case, the claimed structure is identical to the prior art, is found capable of operating in the claimed manner as discussed above, and therefore is unpatentable over Lopes in view of Reiter, Janapaneedi, Le, and Pang.
Regarding Claim 5, Lopes in view of Reiter, Janapaneedi, Le, and Pang teaches the invention as claimed and as discussed above for claim 1. However, Lopes in view of Reiter, Janapaneedi, Le, and Pang, as discussed so far, does not teach the actuator moves the restriction to the restricted position when the velocity of the gases exceeds a maximum velocity threshold, and the actuator moves the restriction to the unrestricted position when the velocity of the gases is below a minimum velocity threshold.  
Le further teaches
the actuator 50 moves the restriction 40 to the restricted position [d] and the actuator 50 moves the restriction 40 to the unrestricted position [g] (Annotated Figs. 3 & 4, below).

    PNG
    media_image2.png
    557
    550
    media_image2.png
    Greyscale

Figure B: Annotated Figs. 3-4 of Le (US 6224480)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify actuator 50 of Lopes in view of Reiter, Janapaneedi, Le, and Pang, with Le’s actuator 50 that moves the restriction 40 to the restricted position [d] and moves the restriction 40 to the unrestricted position [g], for the same reason as discussed in the rejection of claim 1 above.
Lopes in view of Reiter, Janapaneedi, Le, and Pang, as discussed so far, does not teach the actuator moves the restriction to the restricted position when the velocity of the gases exceeds a maximum velocity threshold, and the actuator moves the restriction to the unrestricted position when the velocity of the gases is below a minimum velocity threshold.
The recitation “the actuator moves the restriction to the restricted position when the velocity of the gases exceeds a maximum velocity threshold (intended use), and the actuator moves the restriction to the unrestricted position when the velocity of the gases is below a minimum velocity threshold (intended use)”, is directed to an intended use for the actuator.  
Lopes in view of Reiter, Janapaneedi, Le, and Pang, with actuator 50 of Le, is capable of moving the restriction to the restricted position when the velocity of the gases exceeds a maximum velocity threshold and moving the restriction to the unrestricted position when the velocity of the gases is below a minimum velocity threshold.  Furthermore, it has been held that “apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  See MPEP 2114 II, and a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114 II.  In this case, the claimed structure is identical to the prior art, is found capable of operating in the claimed manner as discussed above, and therefore is unpatentable over Lopes in view of Reiter, Janapaneedi, Le, and Pang.
Regarding Claim 6, Lopes in view of Reiter, Janapaneedi, Le, and Pang teaches the invention as claimed and as discussed above for claim 1. However, Lopes in view of Reiter, Janapaneedi, Le, and Pang, as discussed so far, does not teach the restriction is moveable between the unrestricted position 
Le further teaches
the restriction 40 is moveable between the unrestricted position [g] and the restricted position [d] (Annotated Figs. 3 & 4, below).

    PNG
    media_image2.png
    557
    550
    media_image2.png
    Greyscale

Figure B: Annotated Figs. 3-4 of Le (US 6224480)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify provide the system of Lopes in view of Reiter, Janapaneedi, Le, and Pang, with Le’s restriction 40 that is moveable between the unrestricted position [g] and the restricted position [d], for the same reason as discussed in the rejection of claim 1 above.
Lopes in view of Reiter, Janapaneedi, Le, and Pang, as discussed so far, does not teach the restriction is moveable between the unrestricted position and the restricted position to regulate the velocity of the gases relative to the predetermined velocity range.
The recitation “the restriction is moveable between the unrestricted position and the restricted position to regulate the velocity of the gases relative to the predetermined velocity range (intended use)”, is directed to an intended use for the restriction.  
Lopes in view of Reiter, Janapaneedi, Le, and Pang, with restriction 40 of Le, is capable of being moved between the unrestricted position and the restricted position to regulate the velocity of the gases relative to the predetermined velocity range.  Furthermore, it has been held that “apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  See MPEP 2114 II, and a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114 II.  In this case, the claimed structure is identical to the prior art, is found capable of operating in the claimed manner as discussed above, and therefore is unpatentable over Lopes in view of Reiter, Janapaneedi, Le, and Pang.
Regarding Claim 7, Lopes in view of Reiter, Janapaneedi, Le, and Pang teaches the invention as claimed and as discussed above for claim 6. However, Lopes in view of Reiter, Janapaneedi, Le, and Pang, as discussed so far, does not teach the restriction is moveable to one or more discrete intermediate positions located between the unrestricted position and the restricted position to regulate the velocity of the gases relative to the predetermined velocity range.  
The recitation “the restriction is moveable to one or more discrete intermediate positions located between the unrestricted position and the restricted position to regulate the velocity of the gases relative to the predetermined velocity range (intended use)”, is directed to an intended use for the restriction.  
Lopes in view of Reiter, Janapaneedi, Le, and Pang, with restriction 40 of Le, is capable of being moved to one or more discrete intermediate positions located between the unrestricted position and the restricted position to regulate the velocity of the gases relative to the predetermined velocity range.  Furthermore, it has been held that “apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  See MPEP 2114 II, and a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114 II.  In this case, the claimed 
Regarding Claim 9, Lopes in view of Reiter, Janapaneedi, Le, and Pang teaches the invention as claimed and as discussed above for claim 1. However, Lopes in view of Reiter, Janapaneedi, Le, and Pang, as discussed so far, does not teach the sensor is in operative association with the exhaust section.
Pang further teaches
the sensor (sensor 64 may be a flow rate sensor - exhaust 24 flow sensor) is in operative association with the exhaust section 24 (Col. 5, l. 36 - Col. 6, l. 2; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Lopes in view of Reiter, Janapaneedi, Le, and Pang, with Pang’s flow sensor 64 that is in operative association with the exhaust section 24, for the same reason as discussed in the rejection of claim 1 above.  
Regarding Claim 10, Lopes in view of Reiter, Janapaneedi, Le, and Pang teaches the invention as claimed and as discussed above for claim 1. However, Lopes in view of Reiter, Janapaneedi, Le, and Pang, as discussed so far, does not teach the operating parameter is a pressure of exhaust gases, an ambient temperature, a load on the turbomachine, a fuel flow rate, or a velocity of the exhaust gases.
Pang further teaches
the operating parameter is a pressure of exhaust gases, an ambient temperature, a load on the turbomachine, a fuel flow rate, or a velocity of the exhaust gases (data received from sensor 64 which maybe an exhaust flow sensor) (Col. 5, l. 36 - Col. 6, l. 2; Fig. 1.  Sensor 64 being an exhaust flow sensor provides velocity of the exhaust gas as claimed.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the exhaust flow sensor 64 of Lopes in view of Reiter, Janapaneedi, Le, and Pang, with Pang’s exhaust flow sensor 64 that measures the velocity of the exhaust gases, for the same reason as discussed in the rejection of claim 1 above.
Regarding Claim 11, Lopes in view of Reiter, Janapaneedi, Le, and Pang teaches the invention as claimed and as discussed above for claim 1. However, Lopes in view of Reiter, Janapaneedi, Le, and Pang, does not teach the restriction comprises a vertically moveable door, the door is vertically movable 
Le further teaches
restriction 40 comprises a vertically moveable door (door 40), the door is vertically movable within the flow area 35 between the restricted position [d] and the unrestricted position [g], and all of the gases flow (seen by arrows) around the vertically movable door (door 40) in the unrestricted position [g].

    PNG
    media_image2.png
    557
    550
    media_image2.png
    Greyscale

Figure B: Annotated Figs. 3-4 of Le (US 6224480)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify provide the system of Lopes in view of Reiter, Janapaneedi, Le, and Pang, with Le’s restriction 40 that comprises a vertically moveable door (door 40), the door is vertically movable within the flow area 35 between the restricted position [d] and the unrestricted position [g], and all of the gases flow (seen by arrows) around the vertically movable door (door 40) in the unrestricted position [g] for the same reason as discussed in the rejection of claim 1 above.
Lopes in view of Reiter, Janapaneedi, Le, and Pang, as discussed so far, does not teach the door is vertically movable within the flow area between the restricted position and the unrestricted position such that all of the gases flow around the vertically movable door in the restricted position
The recitation “the restriction is vertically movable within the flow area between the restricted position and the unrestricted position such that all of the gases flow around the vertically movable door in the restricted position (intended use)”, is directed to an intended use for the door.  
Lopes in view of Reiter, Janapaneedi, Le, and Pang, with door 40 of Le which is positioned within the exhaust section [b] of Lopes is capable of being moved to a different restriction postion, which does not fully close off the flow through the flow area 35 of Le, such that all of the gases flow around the vertically movable door in the restricted position.  Furthermore, it has been held that “apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  See MPEP 2114 II, and a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114 II.  In this case, the claimed structure is identical to the prior art, is found capable of operating in the claimed manner as discussed above, and therefore is unpatentable over Lopes in view of Reiter, Janapaneedi, Le, and Pang.
Regarding Claim 12, Lopes in view of Reiter, Janapaneedi, Le, and Pang teaches the invention as claimed and as discussed above for claim 1 and Lopes further teaches
the turbomachine 11 comprises a gas turbine engine (gas turbine), the gas turbine engine (gas turbine) including the turbine [a] (Col. 2, ll. 50-59; Annotated Fig. 1, below).

    PNG
    media_image1.png
    394
    891
    media_image1.png
    Greyscale

Figure A: Annotated Fig. 1 of Lopes (US 4208882)

Regarding Claim 21, Lopes in view of Reiter, Janapaneedi, Le, and Pang teaches the invention as claimed and as discussed above for claim 1 and Lopes further teaches
exhaust section [b] further comprises a heat recovery steam generator 15 between the valve 17 and the exhaust stack 19 (Col. 2, ll. 50-59; Annotated Fig. 1, below).

    PNG
    media_image1.png
    394
    891
    media_image1.png
    Greyscale

Figure A: Annotated Fig. 1 of Lopes (US 4208882)
Lopes in view of Reiter, Janapaneedi, Le, and Pang, as discussed so far, does not teach exhaust section further comprises a damper.
Reiter further teaches
exhaust section 104 further comprises a damper 122 ([0033-0034]; Fig. 1).
Janapaneedi teaches that a damper and a butterfly valve are equivalent and used for controlling the flow flowing through the restriction (Col. 3, ll. 57-61).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the valve 17 of Lopes in view of Reiter, Janapaneedi, Le, and Pang, with Reiter’s damper 122 because valves and dampers are equivalent, as taught by Janapaneedi, for the same reason as discussed in the rejection of claim 1 above.
Regarding Claim 22, Lopes in view of Reiter, Janapaneedi, Le, and Pang teaches the invention as claimed and as discussed above for claim 1.  However, Lopes in view of Reiter, Janapaneedi, Le, and Pang, does not teach damper includes a pair of pinion gears and corresponding racks, and the pair of pinion gears are coupled to the actuator and the racks are disposed on the vertically movable door.
Le further teaches
damper 10 includes a pair of pinion gears 52,53 and corresponding racks 43,44 and the pair of pinion gears 52,53 are coupled to the actuator 50 and the racks 43,44 are disposed on the vertically movable door 40 (Col. 2, l. 65 – Col. 3, l. 10; Figs. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the damper 10 of Lopes in view of Reiter, Janapaneedi, Le, and Pang, with Le’s damper 10 that includes a pair of pinion gears 52,53 and corresponding racks 43,44 and the pair of pinion gears 52,53 are coupled to the actuator 50 and the racks 43,44 are disposed on the vertically movable door 40, for the same reason as discussed in the rejection of claim 1 above.
Response to Argument
Applicant’s amendments necessitated new grounds of rejection.
Applicant's arguments, filed on 12/29/2020, with respect to 35 U.S.C. 103 rejections of claims 1-7, 9-12 and 21-22 have been considered but are moot because the arguments do not apply to new combination of references used in the current rejection. However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejections at the appropriate locations. Applicant should note in particular the objection to the Specification, since now it appears that the disclosure is doing the opposite of what was originally disclosed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408)918-7635.  The examiner can normally be reached on Monday - Friday 7am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACEK LISOWSKI/Examiner, Art Unit 3741                                                                                                                                                                                                        

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741